Court of Appeals
                              First District of Texas
                                     BILL OF COSTS

                                      No. 01-11-00320-CV

   Olga de la Cerda-Cabrera, Independent Executrix of the Estate of Rosie A. Zuniga, Deceased

                                              v.

Chase Manhattan Bank USA, N.A.; Hull & Associates, P.C. a/k/a James N. Hull & Associates, P.C.;
                       James N. Hull; and Palisades Collection, LLC

              NO. 0965455 IN THE 61ST DISTRICT COURT OF HARRIS COUNTY



 TYPE OF FEE           CHARGES            PAID/DUE              STATUS              PAID BY
    MT FEE               $10.00           04/24/2014            E-PAID                 APE
    MT FEE               $15.00           03/27/2014            E-PAID                 ANT
    MT FEE               $10.00           03/27/2014            E-PAID                 ANT
    MT FEE               $15.00           09/11/2013            E-PAID                 ANT
 E-TXGOV FEE              $5.00           09/11/2013            E-PAID                 ANT
 E-TXGOV FEE              $5.00           09/26/2012            E-PAID                 ANT
    MT FEE               $10.00           08/28/2012            E-PAID                 ANT
 E-TXGOV FEE              $4.00           08/28/2012            E-PAID                 ANT
 E-TXGOV FEE              $4.00           07/27/2012            E-PAID                 ANT
    MT FEE               $10.00           07/27/2012            E-PAID                 ANT
 E-TXGOV FEE              $4.00           06/29/2012            E-PAID                 ANT
    MT FEE               $10.00           06/29/2012            E-PAID                 ANT
    MT FEE               $10.00           05/31/2012            E-PAID                 ANT
 E-TXGOV FEE             $10.00           01/05/2012            E-PAID                 APE
 E-TXGOV FEE             $10.00           11/17/2011            E-PAID                 APE
SUPP CLK RECORD               $5.00            08/30/2011                PAID                    ANT
  CLK RECORD                 $224.00           06/29/2011                PAID                    ANT
SUPP CLK RECORD              $108.00           06/22/2011                PAID                    ANT
     FILING                  $175.00           05/09/2011                PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $644.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this March 13, 2015.